Exhibit 10.1
 
Lease with Option to Purchase the Baltimore  Silver Mine
 
                This agreement is by and between Western Continental,Inc.
(“Western”) and South American Gold Corporation (“SAGD”) for a lease with option
to purchase the Baltimore Mine in western Montana. This agreement sets the terms
of a lease with option to purchase the Baltimore Mine project as described
herein.
 
Whereas Western is the owner of three patented mining claims described further
in Exhibit A to this agreement, and desires to lease the property with an option
to purchase,
 
Whereas SAGD wishes to lease said property with an option to purchase,
 
Therefore, Western and SAGD agree that:
 
1.  
Property Ownership: Western hereby affirms it is the sole owner free and clear
of all liens and encumbrances of the project known as the Baltimore Mine further
described in Exhibit A. Western affirms there are no known environmental
liabilities, nor requests from relevant government agencies in regards to
environmental matters.

 
2.  
Lease: SAGD agrees to lease the project effective August 2, 2012. The lease will
be for a term of ten years beginning August 2, 2012, and may be extended for an
additional 15 years with a payment of one hundred thousand dollars ($100,000) at
any time. During the term of this lease SAGD will be responsible for the payment
of any property taxes, and indemnify Western for any and all activities SAGD
conducts on the property, and secure all required permits and operating licenses
for SAGD activities on the property. The lease payment will be $10,000 per year
plus $500 per quarter or $2,000 per year in restricted stock as SAGD’s option
provided such restricted stock has a market bid price in excess of $20,000 for
the twenty days bid price for the stock prior to payment. Payment will be on
July 31 of each year beginning July 31, 2013.SAGD may terminate the lease with
ninety days notice, and however such determination has no bearing on cash
payments or issuance of stock to Western prior to the termination of the lease
option.

 
3.  
Production Royalties: SAGD will pay a production royalty of all minerals mined
form the property in the form of a Net Smelter Return with the Net Smelter
Return to Western of three percent (3%).

 
4.  
Option to Purchase: SAGD will have for the term of this agreement an option to
purchase the property free and clear of any lien or encumbrance in the amount of
five hundred thousand dollars ($500,000) at which time the lease would terminate
and no royalty would be due afterwards from the property.

 
5.  
Bonus for Reserve Determination: Should SAGD cause to be issued a property
report meeting the industry guidelines indicating probable or proven reserves in
excess of two million ounces of silver on the property, Western shall receive an
additional thirty thousand dollars in cash or restricted shares value determined
as (3) above, within thirty days of publication of such report.

 
 
 
 
 


 
- 1 -

--------------------------------------------------------------------------------

 




 
6.  
 Payment of Entering into Lease and Option Agreement :

 
(a.)  
SAGD will issue ten million (10,000,000) shares of restricted common stock to
Western, subject to Rule 144 and the requirements of this agreement.

 
(b.)  
Western affirms that it has experience in the mining industry and penny mining
stocks, and that it has carefully reviewed the company’s filings with the SEC
including the risk factors described in the company’s most recent 10k filing.
Western furthermore affirms it is aware that shares received may not be re-sold
absent a registration statement filed with the SEC, or in accordance with
exemptions from registration and any other requirements of the company’s
transfer agent, the Company may require a legal opinion if in the opinion of
counsel it is recommended.

 
(c.)  
SAGD in the period January 1, 2013 through July 1, 2013 make an additional
payment of $25,000 in the form of cash or restricted common stock, at SAGD’s
option, valued at the ten day average bid price for the company’s common stock
subject to the same terms as outlined in (6a. and 6.b.) above.

 
(d.)  
Western affirms it is an accredited investor, and this contract and share
issuance has not been accompanied by any form of advertising.

 
(e.)  
Western (“We”) has reviewed the public filings of the Company.  We understand
that all documents, records and books pertaining to this investment have been
made available by the Company for inspection by our attorney and accountant.  We
are familiar with the Company’s business objectives and the financial
arrangements in connection therewith.  The stock we are accepting as
consideration under the Agreement  are the kind of securities that we wish to
hold for investment and the nature of the stocks are consistent with my
investment program. Our advisor(s) and us have had a reasonable opportunity to
ask questions of and receive answers from the officers and directors of the
Company concerning the Company and the Units.  All such questions have been
answered to my full satisfaction.  We, or our representatives, have made such
investigation of the facts and circumstances set forth in the Company’s public
filings thereto in connection with any acceptance of the Units as we have deemed
necessary.  No representations have been made or information furnished to us or
our advisor(s) relating to the Company or the Units that are in any way
inconsistent with the Agreement or public filings.

 
(f.)  
We understand that the certificates for the shares of common stock will bear a
legend substantially to the following effect:

 
The Securities represented by this instrument have not been registered under the
Securities Act of 1933, as amended, or the securities laws of any state and may
not be sold, pledged, hypothecated or otherwise transferred, except upon
delivery to the Company of an opinion of counsel, satisfactory to the Board of
Directors, that an exemption from such registration is available and that such
transfer will not result in any violation of the law.
 
 
 
 
 


 
- 2 -

--------------------------------------------------------------------------------

 


 

 
 
(g.)  
At no time were we presented with or solicited by or through any leaflet, public
promotional meeting, circular, newspaper or magazine article, radio or
television advertisement or any other form of general advertising in connection
with such communicated offer.

 
(h.)  
We recognize that acceptance of   the shares as consideration involves certain
risks and we have taken full cognizance of and understand all of the risk
factors related to the business objectives of the Company and the purchase of
the Units, including those risk factors set forth under the caption “RISK
FACTORS” in our 10k report filed with the SEC as amended by subsequent 10q and
8k reports filed.

 
(i.)  
The deemed value of the shares issued is the asking price of the Stock as of
August 17, 2012 of $.0029 or twenty nine thousand dollars ($29,000).

 
7.  
Property Taxes: SAGD will be liable for all property taxes subsequent to August
2, 2012.

 
8.  
Permits: SAGD is responsible for any and all permits required to operate on the
property, and indemnify Western for any activities subsequent to the date of the
signing of this agreement.

 
9.  
Definitive Agreement: This agreement is the definitive agreement supersedes any
prior agreement.

 
Effective Date:  September 4, 2012
 
For Western:
 
 
/s/           J. Campbell                                            
Name:    J. Campbel
Title:    President
 
graphic1 [graphic1.jpg]


For SAGD:
 


/s/         Raymond DeMotte                                  
Name:  Raymond DeMotte
Title:    Chief Executive Officer
 
graphic2 [graphic2.jpg]
 
 


 


 
- 3 -

--------------------------------------------------------------------------------

 
 
 

 
 
Exhibit A: Property Description
 


 
Patented Mining Claims:
 
Last Hope Mineral Survey #9689
 
Baltimore Mineral Survey # 1540
 
Mona Mineral Survey # 9689
 


 
Located in:
 
Section 7, Township 6 N, Range 4W, Jefferson County, Montana
 
Tax Parcel # : 0000001365
 
 
 
 
 
 


 
A - 1

--------------------------------------------------------------------------------

 

